DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-40 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 2 recites the uniquely distinct features for: “...wherein at least a first part of the another part of the probe light as focused on a first part of the object is defined by a first divergence angle in relation to a first propagation axis, wherein at least a second part of the another part of the probe light as focused on a second part of the object is defined by a second divergence angle in relation to a second propagation axis, and the first propagation axis and the second propagation axis are non-parallel, wherein reflected light results from the at least another part of the probe light being reflected from the at least two parts of the surface of the object, wherein the intraoral scanner is further configured to transmit the reflected light from the at least two parts of the surface of the object back through the optical system such that the reflected light is focused on the image sensor, the image sensor being configured to produce the data for the 3D geometry from a series of 2D images captured by the intraoral scanner translating the focus plane along the optical axis of the optical system, at least one of the series of 2D images being generated using the reflected light focused on the image sensor,... Independent claim 22 recites the uniquely distinct features for: “...wherein the at least one lens is configured such that the intraoral scanner transmits at least a first part of the probe light through the optical system and towards the object such that the at least first part of the probe light is non-telecentrically focused on at least a part of the surface of the object, wherein reflected light results from the at least first part of the probe light being reflected from the at least a part of the surface of the object, and wherein the intraoral scanner is further configured to transmit the reflected light from the at least a part of the surface of the object back through the optical system such that the reflected light is focused on the image sensor, the image sensor being configured to produce the data for the 3D geometry from a series of 2D images captured by the intraoral scanner translating the focus plane along the optical axis of the optical system, at least one of the series of 2D images being generated using the reflected light focused on the image sensor,...” Independent claim 37 recites the uniquely distinct features for: “...transmitting at least a first part of the probe light through the optical system and towards the object such that the at least first part of the probe light is non-telecentrically focused on at least a part of the surface of the object, reflecting the at least first part of the probe light from the at least a part of the surface of the object to produce reflected light, and transmitting the reflected light from the at least a part of the surface of the object back through the optical system such that the reflected light is focused on the image sensor, the image sensor producing the data for the 3D geometry from a series of 2D images captured by the intraoral scanner translating a focus plane along an optical axis of the optical system, at least one of the series of 2D images being generated using the reflected light focused on the image sensor,...” Independent claim 39 recites the uniquely distinct features for: “...wherein at least a first part of the another part of the probe light as focused on a first part of the object is defined by a first divergence angle in relation to a first propagation axis, wherein at least a second part of the another part of the probe light as focused on a second part of the object is defined by a second divergence angle in relation to a second propagation axis, and the first propagation axis diverges from the second propagation axis, wherein reflected light results from the at least another part of the probe light being reflected from the at least two parts of the surface of the object, and wherein the intraoral scanner is further configured to transmit the reflected light from the at least two parts of the surface of the object back through the optical system such that the reflected light is focused on the image sensor, the image sensor being configured to produce the data for the 3D geometry from a series of 2D images captured by the intraoral scanner translating the focus plane along the optical axis of the optical system, at least one of the series of 2D images being generated using the reflected light focused on the image sensor,...”. The closest prior art in Babayoff (US 2005/0283065) teaches a device 100 comprises a main illumination source 31 for illuminating the object of interest 26, typically a part of the intraoral cavity, and is optically coupled to main optics 41 to provide depth Z values for an array range of X-Y points (according to a known frame of reference) along the surface of the object 26. Detection optics 60 comprises an image sensor, typically a CCD, that is preferably monochromatic to maximise the resolution of the device, and which typically defines the X-Y frame of reference. Alternatively, the CCD may be adapted to receive color images. The detection optics 60 receives image data from the main optics 41 and the image processor 24 determines the depth Z values for each X-Y point illuminated on the object 26 based on this image data, Liang et al. (US 2008/0118886) teaches a hand-held imaging apparatus 100 combining OCT with 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

3/1/2021
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484